Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 1/28/2022. 
The following is the status of claims: claims 1, 6, 13 and 14 have been amended.
Thus, claims 1-20 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 1/28/2022, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).


Terminal Disclaimer
The terminal disclaimer filed on 1/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,650,162 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1 and 13, the claimed features in
independent claim 1 (and substantially similar independent claim 13):

“a system for facilitating access to information in a building
having a plurality of rooms, the system comprising:
a database;

a server having a central processing unit;
a wireless network;

a plurality of video displays, each of the plurality of video displays disposed in the
plurality of rooms;

a plurality of spaced apart beacons, each of the beacons configured to provide a signal
indicative of a location of the beacon; and

a portable electronic device having a signal processing segment configured to process the
signal received from each of the plurality of spaced apart beacons to triangulate a location of the
portable electronic device,

wherein the location of the portable electronic device is transmitted to the central
processing unit via the wireless network to determine the location of the portable electronic
device 

and actuate an associated video display of the plurality of video displays that is the closest
in distance to the portable electronic device based on the triangulation of the portable electronic
device using the beacons and the wireless network”;


in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

The closest prior art:
Goldman et al., US Patent No. 10,567,920, teaches systems and methods are provided for allowing a mobile device user's location and or identity to be determined. According to one aspect of the disclosure, a method of creating a database comprises providing a first wireless
router at a point of sale where a credit card is used in a transaction by a credit card holder, obtaining an identity of the credit card holder during the credit card transaction, establishing a wireless link between the first router and a mobile device carried by the credit card holder, obtaining a Media Access Control (MAC) address associated with the credit card holder's mobile device over the wireless link, correlating the identity of the credit card holder with the
MAC address of the credit card holder, and storing the correlated identity and MAC address on a server. In some embodiments, a cellular identifier is obtained rather than a MAC address;
and
Liao et al., US Pub. No. 2010/0130128, teaches a device may include a communication interface configured to transmit and receive communications from a second device. The device may further include logic configured to determine whether a user of the device is in a social interaction with a user of the second device, obtain identification information associated with the second device when the user of the device is in a social interaction with the user of the
second device, and store the obtained identification information associated with the second device to track the social interaction with the user of the second device;




In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 4/10/2020, with particular attention to paragraphs 0059-0064; and the examiner also found figures 1A and 1D helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance."














Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        3/8/2022